Citation Nr: 1229157	
Decision Date: 08/24/12    Archive Date: 08/30/12

DOCKET NO.  09-18 898	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for a bilateral knee disorder, including as secondary to service-connected pes planus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Lindio, Counsel

INTRODUCTION

The Veteran had active service from October 1964 until September 1966. 

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a January 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania, which denied service connection for a bilateral knee condition. The Veteran appeared before the undersigned Veterans Law Judge at a Board hearing held at the RO in February 2012. 

The record contains evidence (including evidence from the Veteran, VA medical records within the Virtual VA claims file and a general VA examination within the paper claims file) that was not initially considered by the RO in the above claim. The Veteran's representative, however, indicated in an August 2012 statement that the Veteran would waive the initial review of the additional evidence by the RO. See 38 C.F.R. §19.9. 

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal, other than additional VA medical records.

The issue of entitlement to individual unemployability due to service-connected disabilities (TDIU) was raised by the record, in a February 2012 claim, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ). Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.




REMAND

The Veteran contends that his bilateral knee disorder, including arthritis, developed due to his service-connected pes planus of the bilateral feet.  

The Veteran's service treatment records do not document any complaints of, or treatment for, knee pain.  

Decades following service, medical records document knee complaints.  In an October 4, 1995 x-ray report, Dr. J.K. found no evidence of a fracture or dislocation of the right knee and did not report any findings regarding arthritis.  In an October 18, 1995 private medical record, an examiner diagnosed the Veteran with right knee gouty bursitis.  In a June 2, 1996 private medical record, from the John F. Kennedy (JFK) Memorial Hospital, the Veteran complained of a past medical history of gout and received a diagnosis for gout.   In a July 29, 1999, Barry Marks, D.O. diagnosed the Veteran with bilateral knee degenerative joint disease.  In an October 1999 JFK Memorial Hospital record, an examiner noted that the Veteran complained of an ongoing problem of left knee arthritis.  

VA medical records also generally document repeated complaints of, or treatment for, the bilateral knees.  In a September 11, 2008 VA medical record, a VA rheumatologist found the Veteran to have varus knee and "sever [sic] pes planus worsening his knee problems."  The examiner found the Veteran to have advanced osteoarthritis of the knees and ankles. 

The Veteran received a VA examination in November 2008.  The VA examiner noted that the Veteran had degenerative osteoarthritis of both knees, with the right being relatively asymptomatic and the left knee being severely symptomatic.  The examiner further noted that the right flat foot was worse than the left flat foot.

The November 2008 VA examiner found that he could not determine that the Veteran's left flat foot worsened his left knee because the left flat foot was not as severely flat as the right flat foot.  The November 2008 VA examiner opined that the Veteran's:

flat feet have absolutely nothing to do with the claimant's degenerative osteoarthritis of the knees and does not at all aggravate the degenerative osteoarthritis of the knees and even if flat feet do aggravate the osteoarthritis of the knees, it would be impossible to estimate the extent to which that occurs.

The November 2008 VA examiner then stated "[e]xamined for relationship of compensable flat feet to degenerative osteoarthritis of both knees - none found."

The Board finds that the November 2008 VA examiner's examination report was based on an incomplete review of the evidence.  While this VA examiner stated that he reviewed the Veteran's records, it is unclear whether he reviewed the entire claims file before forming his opinion.  Additionally, the Veteran has claimed that the VA examination had been inadequate and of a very short duration.  

The Board also notes that since the November 2008 VA examination, the Veteran's knee problems appear to have increased in severity.  In a June 2010 VA medical record, the Veteran reported increased knee pain.  An October 2010 VA medical record also documents that the Veteran received a total left knee arthroplasty.  None of the medical evidence of record has addressed whether the Veteran's service-connected pes planus has aggravated either knee to cause either knee's current level of severity.

Once VA undertakes the effort to provide an examination when developing a service-connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant as to why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).   The RO/AMC should obtain a new VA examination to determine whether the Veteran's claimed bilateral knee disorder developed due to service or developed due to or was aggravated by his service-connected bilateral pes planus.

The Board also notes that the last VA medical records associated with the claims file were from April 2012 and that the record indicates that the Veteran receives continuing treatment from VA. Prior to any examination, an attempt should be made to obtain copies of any outstanding records of pertinent medical treatment.  

Accordingly, the case is REMANDED for the following actions:

1. Enlist the assistance of the Veteran to ascertain whether any outstanding records exist of pertinent VA or private medical treatment for problems associated with either knee.  After obtaining any necessary release forms, the RO/AMC shall request and obtain any private or VA medical records not already associated with the claims file, including records from April 2012 to the present.  If the search for any such records yields negative results, that fact shall be clearly noted and the Veteran must be informed in writing.

2.  After the requested medical records have been associated with the claims file, the RO/AMC shall request a new medical examination and opinion from an orthopedic specialist.  The orthopedic specialist should review the claims file, and provide a diagnosis for any current disorders of the right and/or left knees.  For each diagnosed disorder, the examiner should provide a medical opinion as to: (a) whether it is at least as likely as not that such disorder is related to some aspect of the Veteran's period of service; and (b) whether any knee disorder was caused or aggravated (made permanently more severe) by his service-connected bilateral pes planus.  

The VA examiner should base his or her opinion on previous examination findings, including if appropriate x-rays or other diagnostic studies, as well as a review of the claims file, including review of records of treatment during service, the other medical opinions of record, the Veteran's statements, and a copy of this remand.  

The examiner is requested to render opinions addressing each of the following questions: 

a)  Does the Veteran have a current disability of the right and/or left knee?  

b)  Is it at least as likely as not (50% probability or greater) that the right and/or left knee disorder was caused by some aspect of the Veteran's service?

c)  Is it at least as likely as not (50% probability or greater) that the right and/or left knee disorder was caused or aggravated (made permanently more severe) by the Veteran's service-connected pes planus?  
 
If the examiner finds that the right and/or left knee disorder was aggravated by pes planus, he/she should determine, if possible, to what extent the knee disorder was aggravated by the pes planus.

 For purposes of this analysis, "aggravation" is defined as a permanent worsening of the nonservice-connected disability beyond that due to the natural disease process.

The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.

For purposes of the opinion being sought, the examiner should specifically consider the following:

	all service treatment records, VA medical records, private medical records, specifically including the opinion of the September 11, 2008 VA rheumatologist and the November 2008 VA examiner, the Veteran's lay statements of record, and the medical treatise evidence of record; and

	any medical principles which apply to the facts and medical issue at hand.

A complete explanation must be given for all opinions and conclusions expressed.  The examiner is directed to reconcile his or her opinions with any on file that may conflict.  

3.  When the development requested has been completed, the case shall again be reviewed by the RO/AMC on the basis of the additional evidence. If any benefit sought is not granted, the Veteran shall be furnished a Supplemental Statement of the Case, and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


_________________________________________________
DENNIS F. CHIAPPETTA 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


